FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                    May 24, 2016
                                    TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court


 ERIC BROWN,

          Plaintiff - Appellant,

 v.                                                      No. 15-1355
                                            (D.C. No. 1:13-CV-01342-REB-KMT)
 IDAHO CORRECTIONAL CENTER;                               (D. Colo.)
 WARDEN TIMOTHY WENGLER;
 ASSISTANT WARDEN TOM
 KESSLER; H.S.A. ACEL K.
 THACKER, CCHP; DR. KIRK
 STANDER; DR. DAVID AGLER;
 KIT CARSON CORRECTIONAL
 CENTER; WARDEN VANCE
 EVERETT; ASSISTANT WARDEN
 GREG WILKINSON; DR. SUSAN
 TIONA; H.S.A. JODI GRAY;
 CORRECTIONS CORPORATION OF
 AMERICA,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, McKAY, and MORITZ, Circuit Judges. **

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Plaintiff-Appellant Eric Brown, an inmate appearing pro se, appeals from

the district court’s grant of summary judgment in favor of various remaining

Defendants 1 on his amended complaint. See I R. 181–97 (first amended

complaint). The district court overruled Mr. Brown’s objections to the

recommendation of the magistrate judge and entered final judgment. Brown v.

Idaho Corr. Ctr., No. 13–cv–01342–REB–KMT, 2015 WL 5210656 (D. Colo.

Sept. 8, 2015).

      The parties are familiar with the facts which were summarized by the

magistrate judge. Brown v. Idaho Corr. Ctr., No. 13–cv–01342–REB–KMT, 2015
WL 5251511, at *1–3 (D. Colo. July 27, 2014). On appeal, Mr. Brown, an Idaho

prisoner housed in a Colorado private prison, 2 argues that the Defendants have

violated his Fifth, Eighth, and Fourteenth Amendment rights and the ADA by (1)

not allowing him reasonable accommodations for his migraine headaches, (2)

depriving him of his life through the destruction of his kidneys, (3) causing him

undue suffering and exposure to risk that could easily by remedied, and (4) not

allowing him to rely upon the ADA. Although Mr. Brown also seeks to rely upon


      1
       The district court dismissed various Idaho State Defendants upon
recommendation of the assigned magistrate judge and ordered that the caption be
amended. Brown v. Idaho Dep’t of Corrs., No. 13–cv–01342–REB–KMT, 2014
WL 4695958, at *1 (D. Colo. Sept. 19, 2014).
      2
          Mr. Brown advises that he has been moved back to Idaho.

                                       -2-
“equivalent sections” of the Colorado and Idaho Constitutions on appeal, these

provisions were not raised below and may not be raised here. Schrock v. Wyeth,

Inc., 727 F.3d 1273, 1284 (10th Cir. 2013)

      We review the district court’s grant of summary judgment de novo,

applying the same standard as the district court and magistrate judge. McBride v.

Peak Wellness Ctr., Inc., 688 F.3d 698, 703 (10th Cir. 2012). Summary judgment

is warranted if “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). We affirm the

judgment for substantially the reasons relied upon the magistrate judge in her

recommendation. Brown, 2015 WL 5251511, at*5–10.

      AFFIRMED. We DENY Mr. Brown’s request for IFP status, DENY all

pending motions or requests, and remind him that he remains obligated to pay the

full amount of the filing fee.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-